Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 2/17/2020. Claims 1-18 have been examined in this application.  This communication is the first action on the merits.  The two Information Disclosure Statements (IDSs) filed on behalf of this case on (1) 5/24/2021 and (2) 2/23/2022, have been considered by the examiner. 
Invitation to Participate in DSMER Pilot Program
2.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) providing targeted content like advertisements of interest based on information known or collected about the user.  The idea of providing targeted content like advertisements of interest based on information known or collected about the user is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors which is a certain method of organizing human activity.  Since the claims recite a certain method of organizing human activity or a mental process which are both in the enumerated groupings of abstract ideas, the claims recite an abstract idea. 
	 This judicial exception is not integrated into a practical application because the claims merely recite limitations not indicative of a practical application in that the claims merely recite: 
	(1) 	Adding the words “apply it”  or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a 
	- from a server (see claim 7) 
	- one or more processors; and a storage device configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (see claim 11) 
	- wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: (see claim 12-16) 
	- an electronic apparatus, comprising: at least one processor; and a memory communicated with the at least one processor; wherein, instructions executable by the at least one processor are stored in the memory, and the instructions are executed by the at least one processor, to enable the at least one processor to implement the method of claim 1( see claim 17) 
	- a non-transitory computer-readable storage medium,  in which instructions of a computer are stored, wherein the instructions are configured to enable the computer to implement the method according to claim 1 (see claim 18) 
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 4, 6-8, And 10-18)
	(3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims:  generally linking the use of the judicial exception to voice assistant (also known 
	Examiner’s note: claims 1-3, 5 and 9 do not require any machine or computer to perform the corresponding functions.
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of an inventive concept (significantly more) in that the claims merely recite: 
	(1) Simply appending well-understood, routine, conventional activities previously known the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  
	(a) automating mental tasks (see claims 4, 6-8, And 10-18)(USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11 and from page 11, See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	(2)  receiving or transmitting data over a network, e.g., using the Internet to gather data (see claims 4, 6-8, And 10-18) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(3) extracting feature vectors (see claims 4, 6, 8, 10, 14, and 16)
- Chengalvarayan (United States Patent Application Publication Number: US 2009/0012785) paragraph 0061 “At step 320, acoustic features are extracted from received audio. For example, Mel-frequency cepstral coefficients (MFCCs) can be extracted from the spectrally analyzed audio from step 315. Those of ordinary skill in the art will recognize that any suitable technique(s) can be used to extract acoustic features or feature vectors such as MFCCs or the like” 
- Gomar (United States Patent Application Publication Number: US 2013/0225128) paragraph 0084 “ A feature vector extraction module is a unit of executable software code, whether machine code, byte code, or scripting code that takes one or more speech utterances as input and extracts statistical features or characteristics of the speech, using one or more of a large number of well-established techniques known in the art” 
- Zhou et al. (United States Patent Application Publication Number: US 2018/0096678) paragraph 0012 “ The speech recognition engine generates the feature vector using, for example, various signal processing techniques that are known to the art that extract properties (“features”) of the recorded speech signal and organize the features into a one-dimensional or multi-dimensional vector that can be processed using the statistical model to identify various parts of speech including individual words and sentences”
Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 	
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3, 7, 11-13, and 17-18 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Miller et al. (Untied States Patent Number: US 10,714,081)
	As per claim 1, Miller teaches A content placement method, comprising:  (see abstract and Figure 1, Examiner’s note: providing ads in video assistant interaction) 
	receiving voice information;  generating first response data for the voice information;  and placing a first content into the first response data according to the voice information, to generate second response data (see column 2 lines 1-37, column 
	As per claim 2, Miller teaches
	wherein the placing a first content into the first response data according to the voice information, to generate second response data comprises:  analyzing user information corresponding to the voice information, to acquire a user portrait corresponding to the voice information;  and placing the first content into the first response data according to the user portrait corresponding to the voice information, to generate the second response data (see column 2 lines 1-37, column 5 lines 15-42, and Figure 1, Examiner’s note: each of these cited sections provide examples of how the system collects user voice information and generates one or more conversational responses to user’s voice information, where the responses can include advertisements.  These advertisements may be based not only on user voice information but on other user information collected like purchase history, geolocation information, preferences, wishlists, purchase trends, and other contextual data.  The Examiner interprets this user information, including the user voice information, to read 
	As per claim 3, Miller teaches
	wherein the analyzing user information corresponding to the voice information, to acquire a user portrait corresponding to the voice information comprises: acquiring the user portrait corresponding to the voice information according to a context of the voice information, a search history of a user corresponding to the voice information, and personality information of the user corresponding to the voice information (see column 2 lines 1-37, Figure 1, column 5 lines 8-12, column 10 lines 55-67, Examiner’s note: advertisements may be based not only on user voice information but on other user information collected like purchase history, geolocation information, preferences, wishlists, purchase trends (like blacklisted advertiser or a user indicating they don’t like a particular type of food), and other contextual data.)
As per claim 7,Miller  teaches A content placement method, comprising: (see abstract and Figure 1, Examiner’s note: providing ads in video assistant interaction)
receiving voice information; requesting second response data from a server according to the voice information, wherein the second response data is generated according to first response data corresponding to the voice information, the voice information, and a first content; receiving the second response data; and determining the second response data as return information of the voice information  (see column 2 
As per claim 11,Miller  teaches A content placement device, comprising: (see abstract and Figure 1, Examiner’s note: providing ads in video assistant interaction)
 one or more processors; and a storage device configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (see column 23 lines 18-55, Examiner’s note: software running on a computer to perform the functions). 
receive voice information;  generate first response data for the voice information;  and place a first content into the first response data according to the voice information, to generate second response data  (see column 2 lines 1-37, column 5 lines 15-42, column 13 lines 35-42, and Figure 1, Examiner’s note: each of these cited sections provide examples of how the system collects user voice information and 
As per claim 12, Miller teaches
	wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: (see column 23 lines 18-55, Examiner’s note: software running on a computer to perform the functions).
	analyze user information corresponding to the voice information, to acquire a user portrait corresponding to the voice information; and place the first content into the first response data according to the user portrait corresponding to the voice information, to generate the second response data (see column 2 lines 1-37, column 5 lines 15-42, and Figure 1, Examiner’s note: each of these cited sections provide examples of how the system collects user voice information and generates one or more conversational responses to user’s voice information, where the responses can include advertisements.  These advertisements may be based not only on user voice information but on other user information collected like purchase history, geolocation information, preferences, wishlists, purchase trends, and other contextual data.  The Examiner interprets this user information, including the user voice information, to read on user portrait information under broadest reasonable interpretation and further based on claim 13 that further defines this claim limitation)
	As per claim 13, Miller teaches
	wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: (see column 23 lines 18-55, Examiner’s note: software running on a computer to perform the functions).
acquire the user portrait corresponding to the voice information according to a context of the voice information, a search history of a user corresponding to the voice information, and personality information of the user corresponding to the voice information (see column 2 lines 1-37, Figure 1, column 5 lines 8-12, column 10 lines 55-67, Examiner’s note: advertisements may be based not only on user voice information but on other user information collected like purchase history, geolocation information, preferences, wishlists, purchase trends (like blacklisted advertiser or a user indicating they don’t like a particular type of food), and other contextual data.)
	As per claim 17, Miller teaches An electronic apparatus, comprising:  at least one processor; and a memory communicated with the at least one processor; wherein, instructions executable by the at least one processor are stored in the memory, and the instructions are executed by the at least one processor, to enable the at least one processor to implement the method of claim 1 (see column 23 lines 18-55, Examiner’s note: software running on a computer to perform the functions).

Examiner’s note: The Examiner interprets the claim to be a proper dependent claim based on the following section of the MPEP cited herein, specifically the claim references a previous claim set forth, includes all the limitations of the claim previously set forth and includes a further limitation of the claimed subject matter. 
	MPEP 608.01(n) Dependent Claims [R-10.2019](cited herein): 
	III.    TEST FOR PROPER DEPENDENCY
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and
(ii) then specify a further limitation of the subject matter claimed.
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.
The fact that a dependent claim, which is otherwise proper might relate to a separate invention that would require a separate search or be separately classified from the claim on which it depends would not render it an improper dependent claim.
The fact that the independent and dependent claims are in different statutory classes does not, in itself, render the latter improper. Thus, if claim 1 recites a specific product, a claim for the method of making the product of claim 1 in a particular manner would be a proper dependent claim since it further specifies limitations relating to the method of making the product of claim 1. Similarly, if claim 1 recites a method of making a product, a claim for a product made by the method of claim 1 could be a proper dependent claim. On the other hand, if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim.

When examining a dependent claim, the examiner should determine whether the claim complies with 35 U.S.C. 112(d), which requires that dependent claims contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim. If the dependent claim does not comply with the requirements of 35 U.S.C. 112(d), the examiner should reject the dependent claim under 35 U.S.C. 112(d)  as unpatentable rather than objecting to the claim. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, fourth paragraph  (now 35 U.S.C. 112(d) )). Although the requirements of 35 U.S.C. 112(d)  are related to matters of form, non-compliance with 35 U.S.C. 112(d)  renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112  would. For example, a dependent claim must be rejected under 35 U.S.C. 112(d)  if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends.
Claims which are in improper dependent form for failing to further limit the subject matter of a previous claim, or for not including every limitation of the claim from which it depends, should be rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, fourth paragraph  by using form paragraphs 7.36 and 7.36.01.

	As per claim 18, Miller teaches A non-transitory computer-readable storage medium, in which instructions of a computer are stored, wherein the instructions are configured to enable the computer to implement the method according to claim 1 (see column 23 lines 18-55, Examiner’s note: software running on a computer to perform the functions).
	Examiner’s note: The Examiner interprets the claim to be a proper dependent claim based on the following section of the MPEP cited herein, specifically the claim 
	MPEP 608.01(n) Dependent Claims [R-10.2019](cited herein): 
	III.    TEST FOR PROPER DEPENDENCY
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and
(ii) then specify a further limitation of the subject matter claimed.
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.
The fact that a dependent claim, which is otherwise proper might relate to a separate invention that would require a separate search or be separately classified from the claim on which it depends would not render it an improper dependent claim.
The fact that the independent and dependent claims are in different statutory classes does not, in itself, render the latter improper. Thus, if claim 1 recites a specific product, a claim for the method of making the product of claim 1 in a particular manner would be a proper dependent claim since it further specifies limitations relating to the method of making the product of claim 1. Similarly, if claim 1 recites a method of making a product, a claim for a product made by the method of claim 1 could be a proper dependent claim. On the other hand, if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim.
Examiners are reminded that a dependent claim is directed to a combination including everything recited in the base claim and what is recited in the dependent claim. It is this combination that must be compared with the prior art, exactly as if it were presented as one independent claim.
35 U.S.C. 112(d), which requires that dependent claims contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim. If the dependent claim does not comply with the requirements of 35 U.S.C. 112(d), the examiner should reject the dependent claim under 35 U.S.C. 112(d)  as unpatentable rather than objecting to the claim. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, fourth paragraph  (now 35 U.S.C. 112(d) )). Although the requirements of 35 U.S.C. 112(d)  are related to matters of form, non-compliance with 35 U.S.C. 112(d)  renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112  would. For example, a dependent claim must be rejected under 35 U.S.C. 112(d)  if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends.
Claims which are in improper dependent form for failing to further limit the subject matter of a previous claim, or for not including every limitation of the claim from which it depends, should be rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, fourth paragraph  by using form paragraphs 7.36 and 7.36.01.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4-6, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (United States Patent Number: US 10714081) further in view of Finkelstein et al. (United States Patent Application Publication Number: US 2018/0260680). 


	As per claim 4, Miller teaches
	wherein after the generating first response data for the voice information, the method further comprises: extracting feature information from the first response data (see column 4 lines 28-44, column 4 lines 55-65, and column 8 lines 1-57, Examiner’s note: teaches how the interactive assistant provides advertisements by follow up inquires to user’s voice requests or interactions (see column 4 lines 28-44).  This process is repeated until an ad is delivered or a user loses interest in the conversation (see column 4 lines 55-65).  Column 8 lines 1-57 go into the details of the natural language processing that the virtual assistant uses to process and interpret user language to provide ads (e.g. speech recognition)). 
	While Miller clearly teaches using speech recognition and various types of language processing to determine what a user wants or is interested in to provide ads as shown in the cited sections above, Miller does not expressly teach the known speech recognition feature of a feature vector. 
	However, Finkelstein et al. which is also in the art of intelligent assistant devices (see abstract, Figures 1, 32-37, and paragraph 0002) teaches the known speech recognition feature of a feature vector (see paragraphs 0054 and 0061-0067, Examiner’s note: teaches system of Finkelstein et al. extracts feature vectors to recognize and respond to natural language inputs (e.g. voice information)).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Miller with the 
	As per claim 5, Miller teaches
wherein before the placing the first content into the first response data according to the user portrait corresponding to the voice information, to generate second response data, the method further comprises: receiving at least one second content to be placed (see column 5 lines 1-10, column 5 lines 30-40, column 10 lines 47-67, Examiner’s note: sending a bid request to one or more ad servers for ads where the server may receive a number of bids from ad servers, where the bids may include a bid amount, an advertisement category identifier and or optionally include text of a candidate audio segment). 
As per claim 6, Miller teaches
wherein the placing the first content into the first response data according to the user portrait corresponding to the voice information, to generate second response data comprises: (see column 4 lines 28-44, column 4 lines 55-65, and column 8 lines 1-57, Examiner’s note: teaches how the interactive assistant provides advertisements by follow up inquires to user’s voice requests or interactions (see column 4 lines 28-44).  
analyzing a correlation among the at least one second content, the user portrait corresponding to the voice information, and the feature information; and acquiring the first content from the at least one second content according to a result of the analyzed correlation; and placing the first content into the first response data to generate the second response data (see column 5 lines 1-10, column 5 lines 30-40, column 10 lines 47-67, Examiner’s note: sending a bid request to one or more ad servers for ads where the server may receive a number of bids from ad servers, where the bids may include a bid amount, an advertisement category identifier and or optionally include text of a candidate audio segment.  Where ads are placed both on relevance threshold and highest bid).
	While Miller clearly teaches using speech recognition and various types of language processing to determine what a user wants or is interested in to provide ads as shown in the cited sections above Miller does not expressly teach the known speech recognition feature of a feature vector. 
	However, Finkelstein et al. which is also in the art of intelligent assistant devices (see abstract, Figures 1, 32-37, and paragraph 0002) teaches the known speech recognition feature of a feature vector (see paragraphs 0054 and 0061-0067, 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Miller in view of Finkelstein et al. with the aforementioned teachings from Finkelstein et al. with the motivation of using a known technique in speech recognition to recognize and respond to natural language inputs in an intelligent assistance device (see Finkelstein et al. Figures 1, 32-37, and paragraphs 0054 and 0061-0067), when responding to natural language inputs in an intelligent assistant through techniques is known (see Miller column 4 lines 28-44, column 4 lines 55-65, and column 8 lines 1-57). 
As per claim 8, Miller teaches
	wherein the first response data is generated for the voice information, and the method further comprises: extracting a feature information from the first response data (see column 4 lines 28-44, column 4 lines 55-65, and column 8 lines 1-57, Examiner’s note: teaches how the interactive assistant provides advertisements by follow up inquires to user’s voice requests or interactions (see column 4 lines 28-44).  This process is repeated until an ad is delivered or a user loses interest in the conversation (see column 4 lines 55-65).  Column 8 lines 1-57 go into the details of the natural language processing that the virtual assistant uses to process and interpret user language to provide ads (e.g. speech recognition)). 
	While Miller clearly teaches using speech recognition and various types of language processing to determine what a user wants or is interested in to provide ads as shown in the cited sections above Miller does not expressly teach the known speech recognition feature of a feature vector. 
	However, Finkelstein et al. which is also in the art of intelligent assistant devices (see abstract, Figures 1, 32-37, and paragraph 0002) teaches the known speech recognition feature of a feature vector (see paragraphs 0054 and 0061-0067, Examiner’s note: teaches system of Finkelstein et al. extracts feature vectors to determine recognize and respond to natural language inputs (e.g. voice information)).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Miller al. with the aforementioned teachings from Finkelstein et al. with the motivation of using a known technique in speech recognition to recognize and respond to natural language inputs in an intelligent assistance device (see Finkelstein et al. Figures 1, 32-37, and paragraphs 0054 and 0061-0067), when responding to natural language inputs in an intelligent assistant through techniques is known (see Miller column 4 lines 28-44, column 4 lines 55-65, and column 8 lines 1-57). 

	As per claim 9, Miller teaches 
	further comprising: receiving at least one second content to be placed (see column 5 lines 1-10, column 5 lines 30-40, column 10 lines 47-67, Examiner’s note: 
	As per claim 10, Miller teaches
	further comprising: analyzing a correlation among the at least one second content, a user portrait corresponding to the voice information, and the feature information; and acquiring the first content from the at least one second content according to a result of the analyzed correlation; and placing the first content into the first response data to generate the second response data (see column 5 lines 1-10, column 5 lines 30-40, column 10 lines 47-67, Examiner’s note: sending a bid request to one or more ad servers for ads where the server may receive a number of bids from ad servers, where the bids may include a bid amount, an advertisement category identifier and or optionally include text of a candidate audio segment.  Where ads are placed both on relevance threshold and highest bid).
	While Miller clearly teaches using speech recognition and various types of language processing to determine what a user wants or is interested in to provide ads as shown in the cited sections above Miller does not expressly teach the known speech recognition feature of a feature vector. 
	However, Finkelstein et al. which is also in the art of intelligent assistant devices (see abstract, Figures 1, 32-37, and paragraph 0002) teaches the known speech a feature vector (see paragraphs 0054 and 0061-0067, Examiner’s note: teaches system of Finkelstein et al. extracts feature vectors to recognize and respond to natural language inputs (e.g. voice information)).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Miller in view of Finkelstein et al. with the aforementioned teachings from Finkelstein et al. with the motivation of using a known technique in speech recognition to recognize and respond to natural language inputs in an intelligent assistance device (see Finkelstein et al. Figures 1, 32-37, and paragraphs 0054 and 0061-0067), when responding to natural language inputs in an intelligent assistant through techniques is known (see Miller column 4 lines 28-44, column 4 lines 55-65, and column 8 lines 1-57). 
As per claim 14, Miller teaches
	wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: (see column 23 lines 18-55, Examiner’s note: software running on a computer to perform the functions).
	extract a feature information from the first response data, after receiving the first response data (see column 4 lines 28-44, column 4 lines 55-65, and column 8 lines 1-57, Examiner’s note: teaches how the interactive assistant provides advertisements by follow up inquires to user’s voice requests or interactions (see column 4 lines 28-44).  This process is repeated until an ad is delivered or a user loses interest in the conversation (see column 4 lines 55-65).  Column 8 lines 1-57 go into the details of the 
	While Miller clearly teaches using speech recognition and various types of language processing to determine what a user wants or is interested in to provide ads as shown in the cited sections above Miller does not expressly teach the known speech recognition feature of a feature vector. 
	However, Finkelstein et al. which is also in the art of intelligent assistant devices (see abstract, Figures 1, 32-37, and paragraph 0002) teaches the known speech recognition feature of a feature vector (see paragraphs 0054 and 0061-0067, Examiner’s note: teaches system of Finkelstein et al. extracts feature vectors to recognize and respond to natural language inputs (e.g. voice information)).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Miller with the aforementioned teachings from Finkelstein et al. with the motivation of using a known technique in speech recognition to recognize and respond to natural language inputs in an intelligent assistance device (see Finkelstein et al. Figures 1, 32-37, and paragraphs 0054 and 0061-0067), when responding to natural language inputs in an intelligent assistant through techniques is known (see Miller column 4 lines 28-44, column 4 lines 55-65, and column 8 lines 1-57). 
	As per claim 15, Miller teaches
	wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to:  (see column 23 lines 18-55, Examiner’s note: software running on a computer to perform the functions).
	 receive at least one second content to be placed (see column 5 lines 1-10, column 5 lines 30-40, column 10 lines 47-67, Examiner’s note: sending a bid request to one or more ad servers for ads where the server may receive a number of bids from ad servers, where the bids may include a bid amount, an advertisement category identifier and or optionally include text of a candidate audio segment).
	As per claim 16, Miller teaches 
	wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: (see column 23 lines 18-55, Examiner’s note: software running on a computer to perform the functions).
analyze a correlation among the at least one second content, the user portrait corresponding to the voice information, and the feature information; and acquire the first content from the at least one second content according to a result of the analyzed correlation; and place the first content into the first response data to generate the second response data (see column 5 lines 1-10, column 5 lines 30-40, column 10 lines 47-67, Examiner’s note: sending a bid request to one or more ad servers for ads where the server may receive a number of bids from ad servers, where the bids may include a bid amount, an advertisement category identifier and or optionally include text 
	While Miller clearly teaches using speech recognition and various types of language processing to determine what a user wants or is interested in to provide ads as shown in the cited sections above Miller does not expressly teach the known speech recognition feature of a feature vector. 
	However, Finkelstein et al. which is also in the art of intelligent assistant devices (see abstract, Figures 1, 32-37, and paragraph 0002) teaches the known speech recognition feature of a feature vector (see paragraphs 0054 and 0061-0067, Examiner’s note: teaches system of Finkelstein et al. extracts feature vectors to recognize and respond to natural language inputs (e.g. voice information)).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Miller in view of Finkelstein et al. with the aforementioned teachings from Finkelstein et al. with the motivation of using a known technique in speech recognition to recognize and respond to natural language inputs in an intelligent assistance device (see Finkelstein et al. Figures 1, 32-37, and paragraphs 0054 and 0061-0067), when responding to natural language inputs in an intelligent assistant through techniques is known (see Miller column 4 lines 28-44, column 4 lines 55-65, and column 8 lines 1-57). 



Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Yu et al. (United States Patent Application Publication Number: US 2007/0078708) teaches serving ads with audio documents based on speech recognition (see abstract) 
	b.	Gilboa et al. (United States Patent Application Publication Number: US 2008/0115163) teaches serving ads based on speech recognition (see title and abstract) 
	c.	Morrison (United States Patent Application Publication Number: US 2010/0106498) teaches providing targeted advertising based on receiving an audio stream containing user speech from a user device (see abstract) 
	d.	Zurek et al. (United States Patent Application Publication Number: US 2010/0169091) teaches providing targeted content to a user based on determining information about a user based on a user’s speech (see abstract)
	e.	Freeman et al. (United States Patent Application Publication Number: US 2016/0335676) teaches providing natural language processing based on advertisements (see title and abstract) 
	f.	Bharath et al. (United States Patent Application Publication Number: US 2018/0225721) teaches dynamically generated audio in advertisements based on ad templates (See abstract and Figure 2) 
Jin et al. (United States Patent Number: US 10,096,319) teaches determining physical and emotional characteristics of users through voice detection (see title and abstract) 
	h.	Ashoori et al. (United States Patent Application Publication Number: US 2018/0315094) teaches identifying advertisements targeted to individuals based on analysis of audio recordings (see tile and abstract) 
	i.	Duguid et al. (United States Patent Application Publication Number: US 2019/0237095) teaches providing advertisements in a voice assistant (See abstract)
	j.	Moser, III (United States Patent Number: US 11,250,458) teaches providing advertisements over an intelligent digital assistant (see abstract) 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621